Title: William DuVal to Thomas Jefferson, 24 February 1814
From: DuVal, William,DuVal, John P.
To: Jefferson, Thomas


          
            Dear Sir,
            Buckingham
              February 24th 1814
          
          My Son John P DuVal obtained his Commission as first Lieutenant he says in Virtue of your Recommendation he is now a Captain in the 20th Regiment. He wishes for a Majority in one of the Three Rifle Regiments. My Son is in his Twenty Fifth Year. He has been in Service about two Years. He first Marched by Orders to Norfolk from thence to Niagara  Last Spring he was Ordered to Recruit & has been tolerably successful. He lived in Kentucky at Bardstown about a Year. I believe if he was to receipt receive the Appointment he, with his Brother William P. DuVals assistance, could raise a number of Men so as to complete the new Regiment.
          Kentucky, if he survives the War, is to be his place of Residence—
          I do believe that my Son has seen as much Service as most of the Officers of his Grade. He has devoted a part of his time to the Study of Military tacktics, & is well qualified to command a Battallion. He has never I believe applied for a Furlow, since he engaged in the Army. He and Lieut Colo Craughan are of the same Age were Fellow Students at the Coledge of William & Mary & intimate Friends. John P. DuVal possesses great coolness & Intripidity, He is sobor, Moral, and not addicted to any Vice—He writes me to request you to write to the Secretary at War in his behalf, he says he wishes to
			 have an Opportunity to render his Country some essential Service, which with your Assistance will be an additional stimulous, with him, so to act as to deserve the Good opinion you have been
			 pleased to
			 entertain of him
          Mr James Pleasants of Congress will render him what service he can, my Son writes me
          I am with great Esteem & Respect Your mo. obt ServtWilliam DuVal
        